DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 05/18/2022.  Claims 1-20 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Previous objections to the claims have been withdrawn in view of amendments.

No amendment was made to the title.  As such, the objection is maintained.

In Applicant remarks page 1, Applicant cites figures 2 and 39-41 as examples of images aligned with an object model.  However, it is noted that the figures do not actually show this.  For example, figure 2 is described as including a “damage representation [that] may include perspective view images of portions of the vehicle”, but this is not described as images captured at different times, nor “aligning the first image data with the second image data based on…orientation information”, etc. as recited in the claims.  With respect to figure 39 (and similarly figures 40-41), “an object model 3902 [is] shown in Figure 39” (e.g. page 76), but it does not appear that any alignment is shown.  Different things are merely displayed in different sections: “user interface shown in Figure 39 includes an image portion 3904, a multi-view capture portion 3906, and a video portion 3908” (e.g. page 77).  The different things are not the images as recited in the claims.  At best, figure 39 shows “several tags” (e.g. page 76) aligned to object model, but the tags are also not the images as recited in the claims.  
The closest related section of the specification describes “multiple 360-degree multi-view captures generated from image data captured of the same object [e.g. a car] at different times and in potentially different conditions and locations may be aligned. The image data may then be presented so that a viewer may compare the same area and perspective of the object [e.g. the car] at different points in time” (page 73).  However, this merely generally describes aligning the first image data with the second image data.  It does not describe all of aligning the images with a visual representation of an object model that is presented to the user as recited in the claims.  
As such, it is unclear how the Applicant is interpreting the claimed features and further clarification is requested.   

Applicant argues in substance that Li allegedly does not teach presenting images in a user interface.  However, examiner respectfully disagrees.  Despite reproducing several paragraphs of Li, applicant appears to only focus on figure 22 without consideration of the teachings of Li as a whole.  For example, paragraphs 163-164 describe “reference image is shown aligned with the image shown in portion 2204… project the images onto the 3D model of the vehicle using the camera angles determined during the alignment process… adjustor can rotate and [zoom] in on the 3D model”; note that an adjustor performing rotating and zooming implies that the images/visual representation of object model are presented in a user interface.  
As such, the rejections stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20180260793 A1 as cited in the IDS dated 06/17/2021).

As per independent claim 1, Li teaches a method comprising: 
determining first orientation information for first image data of an object via a processor (e.g. in paragraphs 57-59 and 75, “capturing images of…vehicle… mobile phone is used to collect the images, information about…the camera's orientation from the mobile phone's gyroscope and accelerometer… processor…within client device”), the first orientation information identifying a first camera location and a first camera orientation for the first image data with respect to an object model representing the object (e.g. in paragraphs 59 and 164, determines “camera's location…the camera's orientation” and figures 28 and 51 showing model), the first image data being associated with a first point in time (e.g. in paragraphs 59, 61, and 124, “the time at which the images are taken… reference image is found for the same vehicle type that is taken from the same camera position and orientation” that is “prior to the occurrence of damage”, i.e. at an earlier time); 
determining second orientation information for second image data of an object via a processor (e.g. in paragraphs 57-59, “information about…the camera's orientation from the mobile phone's gyroscope and accelerometer” for an image taken “after the damage occurs” to the vehicle), the second orientation information identifying a second camera location and a second camera orientation for the second image data with respect to the object model (e.g. in paragraphs 59 and 164, determines “camera's location…the camera's orientation” for that image and figures 28 and 51 showing model), the second image data being associated with a second point in time occurring after the first point in time (e.g. in paragraph 58, “information” for an image taken “after the damage occurs” to the vehicle); 
identifying a change to the object between the first point in time and the second point in time by identifying a difference between the first image data and the second image data (e.g. in paragraph 139, “image of the damaged vehicle and the corresponding reference image are compared for significant differences that are attributable to damage to the vehicle”), the difference identified at least in part by aligning the first image data with the second image data based on the first orientation information and second orientation information (e.g. in paragraph 124, “overlay the two images on top of each other so that the vehicle boundaries within them more or less coincide. This is called image alignment”); and 
transmitting an instruction to present a user interface on a display screen, the user interface including the first image data and second image data (e.g. in paragraph 163, runs “interface screen” with “image currently being processed is displayed” and “reference image”), the first image data and second image data being aligned with a visual representation of the object model based on the first orientation information and second orientation information (e.g. in paragraphs 92 and 163-164, “reference image is shown aligned with the image shown in portion 2204” using “camera's position and orientation” and “project the images onto the 3D model of the vehicle using the camera angles determined during the alignment process… adjustor can rotate and [zoom] in on the 3D model”), the user interface indicating the identified change (e.g. in paragraphs 163-164, “identify the external parts that are damaged… area in each input image are marked in a contrasting color”).  See also response to arguments above.

As per claim 2, the rejection of claim 1 is incorporated and Li further teaches wherein identifying the change to the object involves identifying a location on the object model corresponding with the identified difference (e.g. in paragraphs 139 and 164, “compared for significant differences that are attributable to damage… damaged area in each input image are marked”).

As per claim 3, the rejection of claim 2 is incorporated and Li further teaches wherein the identified change is indicated in the user interface by a tag located on the object model at the identified location (e.g. in paragraph 164, “damaged area in each input image are marked”).

As per claim 4, the rejection of claim 3 is incorporated and Li further teaches wherein selecting the tag via the user interface causes the user interface to display a first portion of the first image data corresponding to the identified location (e.g. in paragraph 164, “When the adjustor clicks on a damaged part, the interface may show all the original images that contain that part on the side”).

As per claim 5, the rejection of claim 1 is incorporated and Li further teaches wherein the change represents damage to the object (e.g. in paragraph 164, “damaged area in each input image are marked”), and wherein the method further comprises: estimating a characteristic is selected from the group consisting of: an estimated probability of damage to the object, an estimated severity of damage to the object, and an estimated type of damage to the object (e.g. in paragraphs 151 and 163, “whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold… indicator of the severity of damage to the part… identify the external parts that are damaged… total repair costs are estimated”).

As per claim 6, the rejection of claim 1 is incorporated and Li further teaches wherein the user interface allows for the navigation of the first image data and second image data based on user input applied to the object model (e.g. in paragraph 164, “rotate and [zoom] in on the 3D model”)

As per claim 7, the rejection of claim 1 is incorporated and Li further teaches wherein identifying the change to the object comprises applying a neural network to the first image data and second image data (e.g. in paragraph 174, “uses a machine learning method called Convolutional Neural Network (CNN)”)

As per claim 8, the rejection of claim 1 is incorporated and Li further teaches determining the object model by applying a neural network to estimate one or more skeleton joints for a respective one of a plurality of images included in the first image data (e.g. in paragraphs 174, 235, 239,  251, 253, and 334, “uses a machine learning method called Convolutional Neural Network (CNN)… segmentation includes identifying the outline of the object of interest (e.g., the car) and removing all other parts of the image (e.g., the background and other cars that are not of interest)” to identify “external body parts”, i.e. skeleton joints, and figures 28 and 51).

As per claim 9, the rejection of claim 1 is incorporated and Li further teaches wherein the object model is selected from the group consisting of: a top-down view of the object, a three-dimensional skeleton of the object, and a two-dimensional skeleton of the object (e.g. in paragraphs 249 and 344, “identifying the outline of the object of interest… segmented 3D model”, i.e. skeleton, and figures 28 and 51)

As per claim 10, the rejection of claim 1 is incorporated and Li further teaches wherein the first image data includes a multi-view representation of the object that includes a plurality of perspective view images of the object, the multi-view representation being navigable in one or more directions (e.g. in paragraph 164, “camera angles… can rotate and [zoom] in on the 3D model”, i.e. showing multiple views in one or more directions).

As per claim 11, the rejection of claim 1 is incorporated and Li further teaches wherein the object is a vehicle (e.g. in paragraph 55, “vehicle”), and wherein the object model includes a three-dimensional skeleton of the vehicle (e.g. in paragraphs 249 and 344, “identifying the outline of the object of interest… segmented 3D model”, i.e. skeleton, and figures 28 and 51), and wherein the object model components include each of a left vehicle door, a right vehicle door, and a windshield (e.g. in paragraph 235, “external body parts” which includes both doors and windshields as shown in figures 28 and 51).
As per claim 12, the rejection of claim 1 is incorporated and Li further teaches wherein the first image data includes a video of the object captured by a camera as the camera moves around the object (e.g. in paragraphs 56, 59, and 161, “In other embodiments, the captured images include not only still images, but also video… capture…eight views of the vehicle” using “camera”).

As per claim 13, the rejection of claim 1 is incorporated and Li further teaches wherein the first image data includes one or more images of the object captured by a camera as the camera moves around the object (e.g. in paragraphs 59 and 161, “capture photos of eight views of the vehicle” using “camera”).

Claims 14-19 are the device claims corresponding to method claims 1-8 and are rejected under the same reasons set forth and Li further teaches a processor and a display screen (e.g. in paragraphs 75 and 79, “processor… display screen”).

Claim 20 is the media claim corresponding to method claim 1, and is rejected under the same reasons set forth and Li further teaches one or more non-transitory computer readable media (e.g. in paragraphs 75-76, “memory”, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 
Utke (US 20190073641 A1) teaches “comparing the image of the damaged portion of the vehicle to the image of the symmetrical undamaged portion of the vehicle” (e.g. in paragraph 4).
Chen et al. (US 10319094 B1) teaches “capturing and analyzing images of vehicles… convolutional neural networks… at least the portion of the set of CNNs, to determine a set of changes to the target vehicle as depicted in the set of images… types of mesh models” (e.g. in column 2 lines 7-38 and column 14 lines 27-57, and figure 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        08/19/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176